Exhibit 10.1 CREDIT AGREEMENT dated as of August 14, 2013 among LUBY’S, INC. The Lenders From Time to Time Party Hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent AMEGY BANK NATIONAL ASSOCIATION, as Syndication Agent TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01 Defined Terms 1 SECTION 1.02 Classification of Loans and Borrowings 19 SECTION 1.03 Terms Generally 19 SECTION 1.04 Accounting Terms; GAAP 20 ARTICLE II The Credits 20 SECTION 2.01 Commitments 20 SECTION 2.02 Loans and Borrowings 20 SECTION 2.03 Requests for Borrowings 21 SECTION 2.04 Letters of Credit 22 SECTION 2.05 Funding of Borrowings 26 SECTION 2.06 Interest Elections 26 SECTION 2.07 Termination, Reduction and Increase of Commitments 27 SECTION 2.08 Repayment of Loans; Evidence of Debt 29 SECTION 2.09 Prepayment of Loans 29 SECTION 2.10 Fees 30 SECTION 2.11 Interest 31 SECTION 2.12 Alternate Rate of Interest 32 SECTION 2.13 Increased Costs 32 SECTION 2.14 Break Funding Payments 34 SECTION 2.15 Taxes 34 SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 35 SECTION 2.17 Mitigation Obligations; Replacement of Lenders 37 SECTION 2.18 Defaulting Lender 37 ARTICLE III Representations and Warranties 38 SECTION 3.01 Organization; Powers 38 SECTION 3.02 Authorization; Enforceability 38 SECTION 3.03 Governmental Approvals; No Conflicts 39 SECTION 3.04 Financial Condition 39 SECTION 3.05 Properties 39 SECTION 3.06 Litigation and Environmental Matters 40 SECTION 3.07 Compliance with Laws and Agreements 40 TABLE OF CONTENTS Page SECTION 3.08 Investment Company Status 40 SECTION 3.09 Taxes 40 SECTION 3.10 ERISA 40 SECTION 3.11 Disclosure 41 SECTION 3.12 Subsidiaries 41 SECTION 3.13 Insurance 41 SECTION 3.14 Labor Matters 41 SECTION 3.15 Solvency 41 SECTION 3.16 Material Property Subject to Security Documents 42 ARTICLE IV Conditions 42 SECTION 4.01 Effective Date 42 SECTION 4.02 Each Credit Event 44 ARTICLE V Affirmative Covenants 44 SECTION 5.01 Financial Statements and Other Information 44 SECTION 5.02 Notices of Material Events 45 SECTION 5.03 Information Regarding the Borrower 46 SECTION 5.04 Existence; Conduct of Business 47 SECTION 5.05 Payment of Obligations 47 SECTION 5.06 Maintenance of Properties 47 SECTION 5.07 Insurance 48 SECTION 5.08 Casualty and Condemnation 48 SECTION 5.09 Books and Records; Inspection and Audit Rights 48 SECTION 5.10 Compliance with Laws 48 SECTION 5.11 Use of Proceeds and Letters of Credit 48 SECTION 5.12 Further Assurances 48 SECTION 5.13 Financial Covenants 49 SECTION 5.14 Appraisals 49 SECTION 5.15 Deposit Concentration Accounts 49 ARTICLE VI Negative Covenants 49 SECTION 6.01 Indebtedness; Certain Equity Securities 50 SECTION 6.02 Liens 50 SECTION 6.03 Fundamental Changes 51 TABLE OF CONTENTS Page SECTION 6.04 Investments, Loans, Advances and Guarantees 51 SECTION 6.05 Asset Sales 52 SECTION 6.06 Sale and Leaseback Transactions 53 SECTION 6.07 Swap Agreements 53 SECTION 6.08 Restricted Payments 53 SECTION 6.09 Transactions with Affiliates 54 SECTION 6.10 Restrictive Agreements 54 SECTION 6.11 Amendment of Material Documents 54 SECTION 6.12 Additional Subsidiaries 54 SECTION 6.13 Intentionally Left Blank 55 SECTION 6.14 Acquisitions 55 ARTICLE VII Events of Default 55 ARTICLE VIII The Administrative Agent 58 ARTICLE IX Miscellaneous 60 SECTION 9.01 Notices 60 SECTION 9.02 Waivers; Amendments 61 SECTION 9.03 Expenses; Indemnity; Damage Waiver 62 SECTION 9.04 Successors and Assigns 63 SECTION 9.05 Survival 66 SECTION 9.06 Counterparts; Integration; Effectiveness 66 SECTION 9.07 Severability 66 SECTION 9.08 Right of Setoff 66 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process 67 SECTION 9.10 WAIVER OF JURY TRIAL 67 SECTION 9.11 Headings 68 SECTION 9.12 Interest Rate Limitation 68 SECTION 9.13 USA Patriot Act 69 SECTION 9.14 Confidentiality 69 SECTION 9.15 Amendment and Restatement 69 Schedule 1.01(a) – Existing Letters of Credit Schedule 1.01(b) – Scheduled Real Property Schedule 2.01 – Commitments Schedule 3.12 – Subsidiaries Schedule 6.02 – Existing Liens Schedule 6.05 – Permitted Asset Sales Schedule 6.09 – Affiliate Transactions Exhibit A – Assignment and Assumption Exhibit B – Compliance Certificate Exhibit C – Note CREDIT AGREEMENT This CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect from time to time, herein called this “ Agreement ”) dated as of August 14, 2013 (the “ Effective Date ”), among LUBY’S, INC., a Delaware corporation, the LENDERS party hereto, AMEGY BANK NATIONAL ASSOCIATION, as Syndication Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders. ARTICLE I Definitions The parties hereto agree as follows: SECTION 1.01 Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “
